Title: To George Washington from Lieutenant Colonel Roger Enos, 9 November 1775
From: Enos, Roger
To: Washington, George

 

Brunswick near Kennebeck [District of Maine]novr 9th 1775
Sir

I am on my Return from Colo. Arnold’s Detachment. I Brot up the Rear of the Whole, Capt: McCobb, Williams & Scots Company’s were assind to my Division. We proceeded as far as 50 miles up the Dead River & there were obliged to Return for the want of Provision when we Arrived to the Great Carying Place, By what I cou’d Learn from the Division forward that Provision was Like to be Short, I wrote to Colo. Arnold & Desired him to take an Account of the Provision forward, he wrote me word that there were 25 Days provisions for all the Divisions, A head. But to my Surprise before we got over the great Carying place, Majr Bigelow with 90 men was Sent back from Col: Green’s Division, to Mine for Provision. I Let ’em have all I cou’d Spare. I continued my march with all Expedition & When about 50 Miles up the Dead River overtook Col: Green with his Division Entirely out of Provision & by Reason of men being Sent back, with Orders from Col: Arnold for me to furnish them with provision to Carry them to the Inhabitants, my Division was Reduced to about 6 Days provision. Col: Arnold was gone ahead, the Chief of the Officers of Col: Green’s Division & Mine was together, When we took the Situation of our Divisions into Consideration & upon the whole for Several Reasons it was thot best for my Whole Division to Return & furnish those that proceeded with all our provisions, Except 3 Days to bring us back, wch I did without Loss of time. A More particular Account shall be Able to Give When I Return to Cambridge. Shall Lose no time if able to Ride I have for many Days been Unwell. Expect the whole of my Division at this place to Morrow, When shall Set out on our March for Cambridge. I am your most Obedient Humb. Servant

Roger Enos

